         Case 1:18-cv-01784-RAH Document 43 Filed 09/12/19 Page 1 of 1




           In the United States Court of Federal Claims
                                         No. 18-1784C
                                  (Filed: September 12, 2019)

                                              )
 ROBERT J. LABONTE, JR.,                      )
                                              )
                      Plaintiff               )
                                              )
 v.                                           )
                                              )
 UNITED STATES,                               )
                                              )
                       Defendant.             )
                                              )
                                              )

                                            ORDER
         Pursuant to the telephonic status conference of September 12, 2019, the defendant will
file a supplement to the administrative record by September 27, 2019.
      Further, the plaintiff will file a cross-motion for judgment on the administrative record by
October 25, 2019. The defendant will file a response to the plaintiff’s cross-motion by
November 8, 2019, and the plaintiff may file a reply by November 15, 2019.
        The Court will hear oral argument on the pending motions on December 3, 2019, at 2:30
p.m. at the National Courts Building, 717 Madison Place NW, Washington, D.C.
       It is so ORDERED.


                                                              s/ Richard A. Hertling
                                                              Richard A. Hertling
                                                              Judge
